                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

D. F. PACE, ESQUIRE,                                       CIVIL ACTION
                 Plaintiff,

              v.

EMILY BAKER-WHITE, PLAINVIEW                               NO. 19-4827
PROJECT AND INJUSTICE WATCH ,
               Defendants.

                                          ORDER

       AND NOW, this 13th day of January, 2020, upon consideration of Defendants’ Motion

to Dismiss and briefing in support thereof (ECF Nos. 8, 14 & 22), and Plaintiff’s response

thereto (ECF Nos. 12 & 13), it is HEREBY ORDERED that the motion is GRANTED.

Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

       The Clerk of Court SHALL CLOSE this case.



                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
